DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, drawn to a molecule detecting device, and species (i) in the reply filed on 29 March 2022 is acknowledged.
Claims 7 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2022.
	Claims 1-6 and 8 are examined on the merits.
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based upon JAPAN 2020-046761 filed on 3/17/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a capturing section configured to, by combining a target molecule and a solubilizing agent with each other to thereby create a composite body, capture the target molecule in a carrier liquid” in claim 1;
“a releasing section configured to make the composite body release the target molecule therefrom in the carrier liquid” in claim 1;
“a detecting section configured to carry out detection of the target molecule in the carrier liquid” in claim 1; and
“a separating section configured to separate the solubilizing agent” in claim 4.
The limitations meet the three-prong test as follows:
The generic placeholders are: “capturing section”; “releasing section”; “detecting section”; and “separating section”.
The functional language that modifies the generic placeholders are “configured to, by combining a target molecule and a solubilizing agent with each other to thereby create a composite body, capture the target molecule in a carrier liquid”; “configured to make the composite body release the target molecule therefrom in the carrier liquid”; “configured to carry out detection of the target molecule in the carrier liquid”; and “configured to separate the solubilizing agent”, respectively.
The generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed functions. No structural limitations are provided in the claims for performing the function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a capturing section configured to, by combining a target molecule and a solubilizing agent with each other to thereby create a composite body, capture the target molecule in a carrier liquid” in claim 1; “a releasing section configured to make the composite body release the target molecule therefrom in the carrier liquid” in claim 1; “a detecting section configured to carry out detection of the target molecule in the carrier liquid” in claim 1; and “a separating section configured to separate the solubilizing agent” in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the limitation “a capturing section configured to, by combining a target molecule and a solubilizing agent with each other to thereby create a composite body, capture the target molecule in a carrier liquid” in claim 1, the disclosure recites the capturing section is “a unit containing therein a carrier liquid including a solubilizing agent and configured to capture the target molecules in the carrier liquid by combining the target molecules with the solubilizing agent and creating a composite body” (p. 3, lines 16-21). It is unclear which particular structure is configured to capture the target molecules in the carrier liquid by combining the target molecules with the solubilizing agent and creating a composite body and how a structure would be configured to perform this functionality. For examination purposes, the capturing section is interpreted as any unit that is capable of containing a carrier liquid.
Regarding the limitation “a releasing section configured to make the composite body release the target molecule therefrom in the carrier liquid” in claim 1, the disclosure recites the releasing section is “a unit configured to release the target molecules from the composite body” (p. 3, lines 22-23). The disclosure further recites, by way of example, “a flow path 6 functions as the releasing section 3” wherein a “releasing means 7 is arranged in the middle of the longitudinal axis of the flow path 6” and that it is “desirable that the releasing means 7 be, for example, a light irradiating device, temperature control device or pH adjusting device” (p. 4, lines 20-28). The disclosure additionally recites “one container or one flow path may be configured to be provided with both a capturing section 2 and releasing section 3” (p. 9, lines 16-18). The disclosure additionally recites “module 120 functioning as both the releasing section 3 and detecting section 4 (and separating section 70 if necessary)” (p. 21, lines 28-30). It is unclear which structures are encompassed by the releasing section to perform the function. It is unclear what other releasing means could be encompassed in the releasing section to perform the function. For examination purposes, the releasing section of claim 1 is interpreted as any unit capable of containing a carrier liquid and including a light irradiating device, temperature control device, or pH adjusting device.
Regarding the limitation “a detecting section configured to carry out detection of the target molecule in the carrier liquid” in claim 1, the disclosure recites the detecting section is “a unit configured to carry out detection of the target molecules” (p. 3, lines 24-25). The disclosure further recites, by way of example, “second container 8 and sensor element 9 function as the detecting section 4” (p. 6, lines 26-29) and “module 120 functioning as both the releasing section 3 and detecting section 4 (and separating section 70 if necessary)” (p. 21, lines 28-30). It is unclear which particular structures are encompassed by the detecting section to perform the function. For examination purposes, the detecting section of claim 1 is interpreted as any unit capable of containing a carrier liquid and including a sensor.
Regarding the limitation “a separating section configured to separate the solubilizing agent” in claim 4, the disclosure recites “separating section 70 is provided with two electrodes placed in opposition to each other with a desired interval held between them” (p. 19, lines 4-7). Since the disclosure recites the separating section is provided with two electrodes in the specified configuration, it is unclear whether the separating section is the electrodes themselves or whether the separating section is a structure that comprises the electrodes. Thus, it is unclear how the structure of the separating section is configured to perform the function. 
Therefore, claims 1 and 4, and similarly dependent claims 2-3, 5-6, and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roukes (US 2006/0205061 A1).
Regarding claim 1, Roukes teaches a molecule detecting device (fluidic devices for detection of target analytes, par. 2) comprising:
a capturing section (e.g., sample reservoir or inlet port, par. 6; e.g., sample inlet ports 110 or sample introduction module, par. 40-44; Fig. 3A);
a releasing section (e.g., thermal modules for heating and cooling, par. 40, 28); and
a detecting section configured to carry out detection of the target molecule in the carrier liquid (e.g., detection module 140, par. 40; detection chamber, par. 27; includes detector, par. 6, 59-61; Fig. 3A).
Although Roukes fails to specifically teach the capturing section is configured to, by combining a target molecule and a solubilizing agent with each other to thereby create a composite body, capture the target molecule in a carrier liquid, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed device. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Roukes teaches a capturing section as required that is capable of containing a carrier liquid and is therefore considered capable of performing the recited functional limitation.
Although Roukes fails to specifically teach the releasing section is configured to make the composite body release the target molecule therefrom in the carrier liquid, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed device. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Roukes teaches a releasing section as required that is capable of containing a carrier liquid and includes a temperature control device and is therefore considered capable of performing the recited functional limitation.
Regarding claim 2, Roukes teaches the releasing section includes a temperature control device configured to vary a temperature a composite body (thermal modules for heating and cooling, par. 40, 28).
Regarding claim 4, Roukes teaches the device of claim 1 further comprising a separating section between the releasing section and the detecting section (e.g., channels between reservoirs comprising electrophoretic separation systems (e.g., microelectrodes), par. 39).
Although Roukes fails to specifically teach the separating section is configured to separate a solubilizing agent, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed device. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Roukes teaches a separating section as required that is capable of containing a carrier liquid and includes electrodes and is therefore considered capable of performing the recited functional limitation.
Regarding claim 5, Roukes teaches any target analyte for which a binding ligand may be made may be detected using the device (par. 63), but fails to specifically teach the target molecule is a hydrophobic molecule. However, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed device. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Roukes teaches the device of claim 1 including capturing, releasing, and detecting sections as required and is therefore considered capable of performing the recited functional limitation.
Regarding claim 6, although Roukes fails to specifically teach a solubilizing agent constituted of amphipathic molecules each of which possesses a hydrophilic section and a hydrophobic section, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed device. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Roukes teaches the device of claim 1 including capturing and releasing sections as required that are capable of containing a carrier liquid and is therefore considered capable of performing the recited functional limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roukes (US 2006/0205061 A1) in view of Lin (US 2017/0350882 A1).
Regarding claim 3, Roukes teaches the device of claim 1, wherein the detecting section includes a sensor element (detector, par. 6, 59-61), for example, chemically-sensitive resistor or capacitor films, metal-oxide-semiconductor field effect transistors, bulk organic conducting polymeric sensors, and other known sensor types (par. 61), but fails to specifically teach the sensor element includes a sensitive membrane including a capturing body configured to specifically combine with the target molecule, and is configured to detect a variation in the physical amount of the sensitive membrane.
Lin teaches a nanosensor with a surface functionalized with receptors which bind specifically to a target analyte such that target analyte binding of the receptor induces changes in the carrier concentration of the sensor allowing for the determination of the target analyte concentration, thereby reading on “a sensitive membrane including a capturing antibody configured to specifically combine with the target molecule, and is configured to detect a variation in the physical amount of the sensitive membrane” when the terminology is given its broadest reasonable interpretation (e.g., par. 22-24, 29-32, 42-44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor element of the device of Roukes be the sensor element as taught by Lin because Roukes is generic with respect to the type of sensor element that can be incorporated into the device and one would be motivated to use the appropriate sensor element for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining Roukes and Lin because Roukes teaches using a variety of known sensors can be incorporated into the device for detecting target molecules and Lin teaches a sensor for detecting target molecules.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roukes (US 2006/0205061 A1) in view of Govyadinov (US 2018/0272340 A1).
Regarding claim 8, Roukes teaches the device of claim 1, further comprising a measuring instrument connected to the detecting section and configured to measure a signal obtained from the detecting section to thereby create measurement value data (e.g., detector, par. 6, 59-61), but fails to teach a processing device connected to the measuring instrument and configured to determine presence/absence or an amount of the target molecules on the basis of the measurement value data obtained from the measuring instrument.
Govyadinov teaches a microfluidic device including a sensor for detecting and/or measuring a concentration of a target molecule in a fluid and a controller, such as a processor, that receives information associated with an analyzed fluid for further analysis or identification (par. 29, 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Roukes a processor connected to the detector as suggested in Govyadinov in order to provide further analysis or identification (par. 33). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Roukes and Govyadinov are similarly drawn to microfluidic devices for target molecule detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641